 



Exhibit 10.1
ENERGY TRANSFER PARTNERS, L.P.
MIDSTREAM BONUS PLAN
Energy Transfer Company
Transwestern Pipeline

1.   PURPOSE OF THE PLAN       The purpose of Energy Transfer Partners Midstream
Bonus Plan (as amended from time to time, the “Plan”) is to provide an
opportunity for Eligible Employees of Energy Transfer Partners, L.P. (the
“Partnership”) to earn annual cash awards through the achievement of
pre-established performance goals.   2.   DEFINITIONS

  A.   Actual Results means the dollar amount of EBITDA or other applicable
financial measure specified for the Budget Target for a Business Unit for a
Performance Period actually achieved for such Performance Period as determined
by the Partnership following the end of such Performance Period.     B.   Annual
Bonus is the cash bonus paid to an Eligible Employee for the Performance Period.
    C.   Annual Target Bonus for an Eligible Employee is a percentage of the
Employee’s Base Salary and may range from 0% to 100% of base salary and is
dependent on a number of factors which may include, but are not limited to,
employee title, job responsibilities and reporting level. The Partnership may,
but is not required to, specify a specific range for an Eligible Employee at any
time prior to or during a Performance Period and may adjust any such range so
established at any time in its discretion. To the extent the Performance Period
is less than, or more than, one year, then the Annual Target Bonus for an
Eligible Employee will be prorated.     D.   Annual Target Bonus Pool for a
Business Unit for a Performance Period is the aggregate Annual Target Bonus of
the Eligible Employees of such Business Unit for such Performance Period.     E.
  Bonus Pool Payout Factor for a Business Unit means the multiplier factor
applied to the Annual Target Bonus Pool for such Business Unit to determine the
Funded Bonus Pool for such Business Unit for the applicable Performance Period.
The payout is determined by the comparison of Budget Target for such Business
Unit for a Performance Period to Actual Results for such Business Unit for such
Performance Period as set forth below:

          % of Budget   Bonus Pool Target   Payout Factor
>= 110.0
    1.20 x  
109.9 - 105.0
    1.10 x  
104.9 - 95.0
    1.00 x  
94.9 - 90.0
    .90 x  
89.9 - 80.0
    .80 x  
79.9 - 70.0
    .70 x  
69.9 - 50.0
    .50 x  
< 50.0
    .0 x  

 



--------------------------------------------------------------------------------



 



  F.   Budget Target for a Business Unit means the specific dollar amount of
EBITDA or other financial measure specified by the Partnership for such Business
Unit for such Performance Period.     G.   Funded Bonus Pool for a Business Unit
means the Annual Target Bonus Pool for such Business Unit for a Performance
Period multiplied by the Bonus Pool Payout Factor for such Business Unit for
such Performance Period.     H.   Employee Base Salary means the salary of the
Eligible Employee at the conclusion of the Performance Period.     I.  
Performance Period means the measurement period for determination of Budget
Target and the calculation of Actual Results. Each Performance Period shall be,
in general, a one year period commencing January 1 and concluding December 31st,
but may be a shorter or longer period as determined by the Partnership.     J.  
EBITDA means earnings before interest, taxes, depreciation and amortization.    
K.   Eligible Employee is an employee of a Business Unit eligible to participate
in the Plan as determined in the sole discretion of management of such Business
Unit.     L.   Business Unit for purposes of the Plan shall mean the Energy
Transfer Company, Transwestern Pipeline or any other business unit of the
Partnership designated by the Partnership to be included for participation in
the Plan.

3.    ANNUAL BONUS PAYMENT       As soon as reasonably practicable following the
end of each Performance Period, the Partnership will determine the Annual Target
Bonus for each Eligible Employee. The Funded Bonus Pool from which Annual
Bonuses are paid to Eligible Employees of such Business Unit shall equal the
summation of Annual Target Bonuses of all Eligible Employees of such Business
Unit multiplied by the Bonus Pool Payout Factor for such Business Unit.
Management of each Business Unit shall determine the amount of the Annual Bonus
for each Eligible Employee of such Business Unit from the Funded Bonus Pool for
such Business Unit based on employee performance, length of employment and other
factors as determined by management of such Business Unit in its sole
discretion, provided that the aggregate amount of Annual Bonus payments for such
Business Unit relating to a Performance Period shall not exceed, in total, the
Funded Bonus Pool for such Business Unit for such Performance Period.
Notwithstanding any provision herein, funds allocated under this bonus plan for
distribution to employees is 100% discretionary, subject to the final approval
of Chief Executive Officer of the Partnership.   4.   OTHER BONUS PAYMENTS      
In addition to Annual Bonuses, the Chief Executive Officer will have the
discretion to make other bonus payments to one or more Eligible Employees of up
to $1.0 million in the aggregate in any calendar year.

 